        Case 2:21-cv-00467-LSC-JHE Document 1 Filed 04/01/21 Page 1 of 8                              FILED
                                                                                             2021 Apr-01 AM 11:20
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA




                               UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ALABAMA
                                    SOUTHERN DIVISION

 MICHAEL POPE JR.,                             )
                                               )
       Plaintiff,                              )
                                               )
  v.                                           )       Case No.
                                               )
 WARREN COOK; REGINALD RAMBO;                  )
 CARL SANDERS; and DOES I-X,                   )
                                               )
       Defendants.                             )


                                           Complaint
                                          Introduction
       1.       Two guards at Limestone Correctional served up Michael Pope Jr. to a trio of
other inmates who stabbed him. Those guards then locked a bleeding Pope in his cell for
three days. Finally, he made it to a nurse, who noted twenty puncture wounds. Pope
survived and was quickly transferred to Donaldson Correctional. There, he found a lawyer
and sued the two guards. That case is Pope v. Dozier et al., No. 2:20-cv-01399-RDP.
       2.       Things got worse at Donaldson. Pope was attacked and stabbed by other
inmates in September and again in November. Correctional Officer Reginald Rambo was
there both times, giving Pope’s attackers access to him that they should not have had.
Finally, in March, Rambo and another officer flooded Pope’s cell with mace, almost choking
him to death.
       3.       Enough is enough. Pope now sues to keep Rambo from getting him killed and
to seek an award of damages for what he’s endured.
                                     Jurisdiction & Venue
       4.       The Court has subject-matter jurisdiction over this action under 28 U.S.C. §
1331 because Pope’s claims arise under federal law.
       5.       Venue is proper in this judicial district because the events giving rise to the
claims all took place within this judicial district.



                                                                                             Pg. 1
        Case 2:21-cv-00467-LSC-JHE Document 1 Filed 04/01/21 Page 2 of 8




                                             Parties
        6.      Plaintiff Michael Pope Jr. is a natural person incarcerated by the Alabama
Department of Corrections at the Donaldson Correctional Facility in Bessemer, Alabama.
        7.      Defendant Warren Cook is a correctional officer at Donaldson Correctional
Facility.
        8.      Defendant Reginald Rambo is a correctional officer at Donaldson
Correctional Facility.
        9.      Defendant Carl Sanders is a lieutenant at Donaldson Correctional Facility.
                                          Allegations
                                    The Limestone Stabbings
        10.     In July 2020, Limestone Correctional Facility officers Shamarion Dozier and
Merrill Shoulders allowed several other inmates to stab Michael Pope.
        11.     Dozier and Shoulders then locked Pope in his cell for three days before
allowing him to seek medical attention.
        12.     The nurse who evaluated him three days after the attack noted twenty
puncture wounds.
        13.     Pope survived and was transferred to Donaldson Correctional Facility.
                      The First Attack at Donaldson – September 16, 2020
        14.     On September 16, 2020, Rambo and Cook were distributing food in Pope’s
housing unit.
        15.     The cells in that unit are single-occupant.
        16.     The doors are solid, with a plexiglass window and a tray slot that could be
opened or closed.
        17.     When he got to Pope’s cell, Rambo told Pope that his tray slot was stuck and
Rambo could not open it.
        18.     Rambo told Pope to exit his cell to get his food.
        19.     Rambo had another officer unlock Pope’s door.
        20.     Rambo handed Pope a food tray.
        21.     In that same instant, inmate Demarkules Williams appeared behind Rambo
and Cook, came around, and struck Pope with an improvised stabbing weapon, inflicting
three superficial wounds.


                                                                                             Pg. 2
       Case 2:21-cv-00467-LSC-JHE Document 1 Filed 04/01/21 Page 3 of 8




       22.     Williams also punched Pope in the face.
       23.     Williams then retreated to his own cell.
       24.     Three facts suggest that Rambo conspired with Williams to attack Pope.
       25.     First, Rambo is 6’7” and around 300 lbs. He is very strong. Had Rambo
wanted to, he could have opened and closed Pope’s meal tray slot. Instead, he lied about it
to get Pope out of his cell where he would be vulnerable to attack.
       26.     Second, Williams should not have been out of his cell. A correctional officer
had to have let him out.
       27.     Third, Williams attacked the instant Pope was let out of his cell. This leads to
the inference that Williams was ready and that he was ready because the Rambo helped
him manufacture the opportunity.
                    The Second Attack at Donaldson – November 24, 2020
       28.     Pope was attacked again and again, Rambo was involved.
       29.     For exercise, the inmates in Pope’s housing unit would be taken, a handful at
a time, on group walks on a yard.
       30.     The correctional officers usually take each tier out as a group.
       31.     When removing inmates from their cells for walk, the officers are supposed
to follow a specific, safety procedure.
       32.     The officers handcuff, leg shackle, and pat down each inmate as the inmate
comes out of his cell.
       33.     Then, when all the inmates on the tier have been cuffed, shackled, and patted
down, they are taken to the yard.
       34.     On November 24, 2020, Pope was taken out of his cell, cuffed, shackled, and
patted down.
       35.     After Pope was taken out of his cell, Rambo went to Adrian Dunning’s cell on
a different tier and let him out.
       36.     Dunning was not on Pope’s tier and therefore would not normally have been
on Pope’s walk group.
       37.     Rambo failed to securely handcuff or pat down Dunning.
       38.     Just a month before, Dunning had stabbed another inmate, requiring that
inmate to seek emergency medical attention at a hospital.


                                                                                           Pg. 3
       Case 2:21-cv-00467-LSC-JHE Document 1 Filed 04/01/21 Page 4 of 8




       39.     Rambo had no reason to allow Dunning to walk with Pope and no reason not
to securely handcuff him or pat him down.
       40.     On the walk, Dunning yelled threats of violence at Pope.
       41.     Cook heard those threats.
       42.     Cook told Dunning to be quiet, but Cook did not remove Dunning from the
walk or pat him down or check his handcuffs.
       43.     Moments later, Dunning slipped off his handcuffs, pulled out a six-inch,
improvised metal knife and stabbed Pope in the neck, the chest, and the arm.
       44.     Cook then told Dunning to drop the knife and Dunning did.
       45.     Pope was taken to the emergency room where he was treated and survived.
       46.     Dunning should not have been on the walk to attack Pope at all, but Rambo
let him out.
       47.     Dunning should not have been able to slip his handcuffs off, but Rambo failed
to properly secure them.
       48.     Dunning should not have been able to sneak a large, metal knife onto the
walk, but Rambo failed to pat him down.
       49.     These facts give rise to the inference that Rambo deliberately allowed
Dunning to attack Pope.
                        The Third Attack at Donaldson – March 1, 2021
       50.     After the November attack, Rambo began to threaten Pope, including by
saying that he was going to let other inmates kill Pope.
       51.     These threats and taunts continued for months.
       52.     On March 1, 2021, after Rambo threatened him again, Pope called Rambo
derogatory names.
       53.     At the time, Pope was inside his locked cell.
       54.     He lacked the ability to physically threaten Rambo and he did not physically
threaten Rambo.
       55.     In response to Pope’s name calling, Rambo sprayed mace into Pope’s meal
tray slot and then closed the slot.
       56.     He said he was going to teach Pope a lesson.
       57.     Rambo then left Pope in his cell, choking on the fumes.


                                                                                          Pg. 4
       Case 2:21-cv-00467-LSC-JHE Document 1 Filed 04/01/21 Page 5 of 8




       58.    About five minutes later, Lieutenant Carl Sanders came to Pope’s cell, opened
the slot, and sprayed a larger can of mace into Pope’s cell.
       59.    Rambo then appeared outside the exterior windows of Pope’s cell, and tried
to spray mace in through the windows, all the while yelling at Pope that he was going to
“fuck [Pope] up.”
       60.    The mace spraying continued, on and off, for about 20 minutes.
       61.    During the 20 minutes Rambo and Sanders were spraying mace into Pope’s
cell, there was no reason for them to spray mace. He was not a physical threat to them
because he was in a locked cell. And he was not refusing any orders, because they did not
order him to do anything during this time.
       62.    Both men sprayed mace with no legitimate reason.
       63.    With all the mace in his cell, Pope could barely breathe.
       64.    He was choking and he thought he was going to suffocate and die.
       65.    Pope heard inmates next door and across the hall from him screaming
complaints about the mace too—Rambo and Sanders sprayed so much into Pope’s cell that
even inmates in other closed cells on the unit were being affected.
       66.    Rambo and Sanders left Pope in his cell, choking on mace fumes, for another
5 minutes.
       67.    Then, Sanders returned, cuffed Pope, and took him out for decontamination.
                                       Claims for Relief
                                             Count I
                              Failure to Protect, 42 U.S.C. § 1983
                    (Eleventh Circuit Civil Pattern Jury Instruction No. 5.9)
                                    Pope v. Rambo & Cook
       68.    All previous allegations are realleged here.
       69.    Williams and Dunning posed a serious risk of harm to Pope.
       70.    Rambo and Cook knew about that risk.
       71.    Rambo and Cook disregarded that risk and failed to take reasonable
measures to protect Pope from that risk.
       72.    As a result of Rambo and Cook’s failures, Pope was harmed.
       73.    Rambo and Cook were acting under color of law.


                                                                                         Pg. 5
       Case 2:21-cv-00467-LSC-JHE Document 1 Filed 04/01/21 Page 6 of 8




       74.     Pope is therefore entitled to compensatory damages, punitive damages,
declaratory relief, attorneys’ fees and costs, and pre- and post-judgment interest.
                                                Count II
                                Excessive Force, 42 U.S.C. § 1983
                    (Eleventh Circuit Civil Pattern Jury Instruction No. 5.6)
                                Pope v. Rambo, Cook & Sanders
       75.     All previous allegations are realleged here.
       76.     Rambo and Sanders intentionally sprayed mace into Pope’s locked cell to
choke him.
       77.     Spraying that mace was excessive force because it was done to cause harm
and not in a good faith effort to restore discipline.
       78.     Rambo and Cook used Dunning and Williams as tools to attack Pope and are
therefore responsible for those attacks as if they had done themselves.
       79.     Those attacks were excessive force because they were done to harm and not
in a good faith effort to restore discipline.
       80.     The spraying and the attacks caused Pope injuries.
       81.     Rambo, Cook, and Sanders were acting under color of law.
       82.     Pope is therefore entitled to compensatory damages, punitive damages,
declaratory relief, attorneys’ fees and costs, and pre- and post-judgment interest.
//
//




                                                                                         Pg. 6
       Case 2:21-cv-00467-LSC-JHE Document 1 Filed 04/01/21 Page 7 of 8




                                        Prayer for Relief
       83.      Pope seeks the following relief:
             a. Compensatory damages
             b. Punitive damages
             c. A declaration that the defendants’ conduct violated his rights
             d. Pre- and post-judgment interest
             e. Attorneys’ fees and costs
             f. All other relief the Court deems just.
Dated: April 1, 2021.
                                                   Respectfully submitted,


                                                    /s/ Martin E. Weinberg
                                                   Martin E. Weinberg (Ala. Bar No. 0817-
                                                   A61W)
                                                   Martin Weinberg, PC
                                                   PO Box 154
                                                   Shannon, AL 35142
                                                   t. 205.910.3722
                                                   attorneyweinberg@bellsouth.net

                                                   Thomas R. Kayes (Ill. Bar No. 6315461)*
                                                   Law Office of Thomas R. Kayes, LLC
                                                   2045 W Grand Ave, Ste B, PMB 62448
                                                   Chicago, IL 60612
                                                   t. 708.722.2241
                                                   tom@kayes.law

                                                   Attorneys for Plaintiff
                                                   *Pro Hac Vice Motion Forthcoming




                                                                                            Pg. 7
       Case 2:21-cv-00467-LSC-JHE Document 1 Filed 04/01/21 Page 8 of 8




                                       Jury Demand
       Plaintiff Michael Pope Jr. demands a jury trial under Rule 38 of the Federal Rules of
Civil Procedure.
Dated: April 1, 2021.
                                               Respectfully submitted,


                                                /s/ Martin E. Weinberg
                                               Martin E. Weinberg (Ala. Bar No. 0817-
                                               A61W)
                                               Martin Weinberg, PC
                                               PO Box 154
                                               Shannon, AL 35142
                                               t. 205.910.3722
                                               attorneyweinberg@bellsouth.net

                                               Thomas R. Kayes (Ill. Bar No. 6315461)*
                                               Law Office of Thomas R. Kayes, LLC
                                               2045 W Grand Ave, Ste B, PMB 62448
                                               Chicago, IL 60612
                                               t. 708.722.2241
                                               tom@kayes.law

                                               Attorneys for Plaintiff
                                               *Pro Hac Vice Motion Forthcoming




                                                                                         Pg. 8
